                Case 3:19-cr-00105-RS Document 25 Filed 07/23/19 Page 1 of 2



 1   RANDY SUE POLLOCK (CSBN 64493)
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ERICH SCHOENWISNER
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11                                                  –ooo–
12    UNITED STATES OF AMERICA,                          No. CR 19-0105-RS-1
13                   Plaintiff,
14                                                       STIPULATION AND
                                                         PROPOSED ORDER TO PERMIT
15    vs.                                                OUT-OF-DISTRICT TRAVEL
                                                         ____________________________
16    ERICH SCHOENWISNER,
17                   Defendant
18                                                  /

19
20          Defendant Erich Schoenwisner, by and through his counsel of record Randy Sue
21   Pollock, and Assistant United States Attorney Jose A. Olivera, respectfully request that
22   permission be granted to allow defendant to travel to Arizona from July 25, 2019 to July
23   28, 2019 to visit friends.
24   ///
25   ///
26   ///
27   ///
28
     U.S. v. SCHOENWISNER, No. Cr19-0105-RS-1
     STIPULATION AND PROPOSED ORDER TO PERMIT OUT-OF-DISTRICT TRAVEL
                Case 3:19-cr-00105-RS Document 25 Filed 07/23/19 Page 2 of 2



 1   Date: July 22, 2019                                   Respectfully submitted,
 2
 3                                                         __________/s/_____________
                                                           RANDY SUE POLLOCK
 4                                                         Counsel for Defendant
                                                           Erich Schoenwisner
 5
 6   Date: July 22, 2019                                   _________/s/_______________
                                                           JOSE A. OLIVERA
 7                                                         Assistant United States Attorney
 8
 9
     SO ORDERED:                                           ________________________
10                                                         Chief, United States Magistrate Judge
                          DATED: 7/23/2019                  Thomas S. Hixson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. v. SCHOENWISNER, No. Cr19-0105-RS-1
     STIPULATION AND PROPOSED ORDER TO PERMIT OUT-OF-DISTRICT TRAVEL                               2
